216 F.2d 636
95 U.S.App.D.C. 1
Mrs. Ethel Burns (Wiggins) MARSHALL, Appellant,v.CAPITAL TRANSIT COMPANY, Appellee.
No. 12110.
United States Court of Appeals District of Columbia Circuit.
Argued Oct. 27, 1954.Decided November 10, 1954.

Mr. Kent D. Thorup, Washington, D.C., for appellant.  Messrs. Joseph F. Castiello, William T. Hannon, Ralph F. Berlow and Joseph B. Calandriello, Washington, D.C., were on the brief, for appellant.
Mr. Frank F. Roberson, Washington, D.C., with whom Mr. John P. Arness, D.C., with whom Mr. John P. Arness, appellee.
Before WILBUR K. MILLER, PRETTYMAN and DANAHER, Circuit Judges.
PER CURIAM.


1
The question is whether the Transit Company is liable in damages for injuries sustained by a passenger who fell in alighting from a bus which had stopped thirty inches from the curb, where there was no unusual hazard in the street but where there was an incline toward the curb for drainage purposes, substantially similar to the slope of street surfaces throughout the District.


2
The District Court correctly answered the question in the negative.  Kieffer v. Capital Transit Co., 1954, 94 U.S.App.D.C.  ,  214 F.2d 241; Hoffman v. Philadelphia Transportation Co., 1952, 369 Pa. 212, 85 A.2d 144; Greco v. Public Service Interstate Transp.  Co., 1947, 135 N.J.L. 280, 51 A.2d 1; Meelhein v. Public Service Coordinated Transport Co., 1938, 121 N.J.L. 163, 1 A.2d 418.


3
Affirmed.